Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Response to Arguments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 138-145 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120213847 to Keyser.  Keyser teaches a method of treating hyperkalemia in a human patient in need thereof, the .  
Keyser teaches that hyperkalemia develops from the excessive production of serum potassium (paragraph 6).    The patient is suffering from chronic kidney disease (paragraphs 4, 6, 16, 65, and 94).  ).  Kesyer further teaches administration of angiotensin-converting enzyme inhibitor (angiotensin-converting enzyme inhibitors prevent the conversion of angiotensin I to angiotensin II, which disrupts the renin-angiotensin-aldosterone system; an RAAS agent) (paragraph 65).
Keyser fails to teach a daily dose of between 10 g and 40 g and the narrower range of between 15 g and 40 g.
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to optimize the daily dose of the potassium binding agent of Keyser to treat hyperkalemia.  In this way, one would find a daily dose of between 10 g and 40 g, and the narrower dose of between 15 and 40 g, through routine experimentation with a reasonable expectation of success.  Keyser gives sufficient guidance to this end, as it teaches that the appropriate daily dosage of zirconium silicate or zirconium germinate is 1 mg to 30 g, which overlaps with the instant ranges.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.  With an optimized daily dose of between 10 g and 40 g, the method steps of Keyser are identical to the instant steps, and would therefore have the same result as the instant steps, that is, a decrease in the patient’s serum potassium level after 48 hours of treatment, and normokalemic after 4 weeks of treatment.  In addition, it would have been obvious to optimize the method of Keyser to achieve a decrease in the patient’s serum potassium level after 48 hours of treatment, and normokalemic after 4 weeks of treatment, as the goal of Keyser is to decrease the 
Applicant argues that the Keyser’s range of 1 mg to 30 g doesn’t provide sufficient guidance to find applicant’s range of between 10 g and 40 g through routine experimentation because the range is very broad and Keyser prefers lower values in the range outside of applicant’s range.   Applicant argues that Keyser fails to provide a finite number predictable solutions with a reasonable expectation of success.  Applicant argues that there are no studies done by Keyser that a human patient having hyperkalemia before treatment had a decrease in serum potassium after 48 hours of treatment, and Keyser does not lead the artisan to reduce the serum potassium level in a hyperkalemia patient in 48 hours and return to a normokalemia after 4 weeks of treatment.   There are no human clinical trials disclosed and the only animal study disclosed in the Keyser reference is an oral toxicity study in dogs.  Example 11 provides a prophetic study of the effective of particle size and particle form on the urinary pH and the presence of crystals in the urine.  Accordingly, the most the data in Keyser could have shown was whether the zirconium agent administered to dogs had an acceptable toxicity.    Applicant argues that the ruling in Novartis v. West-ward Pharms states that a person of ordinary skill in the art would not have had a reasonable expectation of success in using everolimus to treat advanced RCC since everolimus Phase I data had less weight because it was designed to determine safety and not efficacy, evolimus had different pharmacological properties than temsirolimus, another mTOR inhibitor, so phase II or III clinical trials for cancer, and the molecular biology of advanced RCC was not completely understood.  Similar to Novartis, the artisan would not have expected that Keyser’s zirconium silicate and zirconium germinate molecular sieves would have been successful to treat hyperkalemia in a patient, despite the express teachings of Keyser, as Keyser provides no clinical data to support its assertions.   Applicant argues that the ruling in Honeywell v. Mexichem states that the use of inherency in the context of obviousness must be carefully circumscribed because that which may be inherently is 
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s statement that “[t]he interaction of a particular dose and administration regime of a pharmaceutical agent to a human patient and the patient’s response to the treatment is very unpredictable” is without evidence.  Doctors prescribe treatments to patients all the time with predictable results.  It’s unclear where applicant is coming up with their statement.  In the present case, Keyser provides a predictable solution, strong guidance, and a reasonable expectation of success, to treat hyperkalemia using its agents.  Regarding applicant’s argument that Keyser fails to provide a finite number predictable solutions with a reasonable expectation of success, the examiner’s response is that the artisan would not read Keyser as applicant has, but would understand that Keyser provides strong guidance to the claimed method. The artisan would understand that Keyser teaches a method of treating hyperkalemia in a human patient in need thereof, the method comprising: administering to the human patient zirconium silicate or a zirconium germinate molecule sieve (abstract; paragraphs 1 and 18) at a daily dose of 1 mg to 30 g per day (paragraph 24).    Keyser further provides the strong teaching .  


s 138-158 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120213847 to Keyser in view of US 20040105895 to Ash.  Keyser teaches a method of treating hyperkalemia in a human patient in need thereof, the method comprising: administering to the human patient zirconium silicate or a zirconium germinate molecule sieve (abstract; paragraphs 1 and 18) at a daily dose of 1 mg to 30 g per day (paragraph 24).   Keyser teaches that hyperkalemia develops from the excessive production of serum potassium (paragraph 6).    The patient is suffering from chronic kidney disease (paragraphs 4, 6, 16, 65, and 94).   Kesyer further teaches administration of angiotensin-converting enzyme inhibitor (angiotensin-converting enzyme inhibitors prevent the conversion of angiotensin I to angiotensin II, which disrupts the renin-angiotensin-aldosterone system; an RAAS agent) (paragraph 65).
Keyser fails to teach a daily dose of between 10 g and 40 g and the narrower range of between 15 g and 40 g.  Keyser further fails to teach increasing the amount of zirconium germinate or zirconium silicate molecular sieve by 5 g daily if the patient’s serum potassium level is greater than or equal to 5.1 mEq/L or decreased by 5 g daily if the patient’s serum potassium level is less than 4.0 mEq/L.
Ash is directed to methods of treating hyperkalemia in a patient suffering from kidney disease (abstract; paragraphs 2-13) and is therefore in the same field of invention as Keyser.  Ash teaches that molecular sieves are used to treat hyperkalemia (paragraph 29).  Ash defines normal serum potassium levels between about 3.5 and about 5 mEq/L, toxic levels begin at over 6 mEq/L (paragraph 3).  
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to optimize the daily dose of the potassium binding agent of Keyser to treat hyperkalemia.  In this way, one would find a daily dose of between 10 g and 40 g, and the narrower dose of between 15 and 40 g, through routine experimentation.  Keyser gives sufficient guidance to this end, as it teaches that the appropriate daily dosage of zirconium silicate or zirconium germinate is 1 mg to 30 g, which overlaps with the instant ranges.   “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re 
Applicant reiterates their arguments regarding Keyser made above, and argues that Ash does not make up for these deficiencies, and neither Keyser nor Ash teach administration once per day as required by claims 147 and 152.
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s arguments that neither Keyser nor Ash teach administration once per day, the examiner’s response is that both Keyser and Ash teach daily administration, and Keyser teaches a daily dose (paragraph 73), which the artisan would understand means administration once per day.  For the sake of argument, if the artisan would not understand this to mean administration once per day, the artisan .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 138-158 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9492746 in view of US 20120213847 to Keyser.  Although the claims at issue are not identical, they are not patentably distinct from each other because .
Applicant reiterates their arguments regarding Keyser made above.  The examiner has responded to applicant’s arguments regarding Keyser above.
 
Claims 138-158 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9925212 in view of US 20120213847 to Keyser.   the patent claims are directed to A method of treating hyperkalemia in a chronic kidney disease patient in need thereof optionally being treated with an effective amount of a renin-angiotensin-aldosterone system (RAAS) agent, the method comprising: administering an effective amount of a potassium-binding agent to the patient, wherein the potassium-binding agent, wherein the potassium-binding agent is zirconium silicate, zirconium geminate, or a molecular sieve, (dependent patent claims 20-22); and wherein the potassium-binding agent is administered to the patient daily for more than 8 weeks.  The patient’s potassium serum level is decreased after 2 days or more (48 hours or more) of treatment (patent claim 12).  The patent claims fail to teach a daily dose of between 10 g and 40 g, and wherein the patient was normokalemic after 4 weeks of treatment.   However, Keyser teaches that the appropriate daily dosage of zirconium silicate or zirconium germinate in a method of treating hyperkalemia is of 1 mg to 30 g (paragraph 24).   It would have been obvious to one of ordinary skill in the art to optimize the daily dose of the potassium binding agent of the patent claims to treat hyperkalemia.  In this way, one would find a daily dose of between 10 g and 40 g through routine experimentation.  The prior art provides sufficient guidance to this end, as Keyser teaches that the appropriate daily dosage of zirconium silicate or zirconium germinate in a method of treating hyperkalemia is of 1 mg to 30 g, which overlaps with the instant range.   With an optimized daily dose of between 10 g and 40 g in the patent claims, the patent claims and the instant claims have the same method steps and would have the same results, that is, the patient in both the patent claims and the instant claims would be normokalemic after 4 weeks of treatment.
Applicant reiterates their arguments regarding Keyser made above.  The examiner has responded to applicant’s arguments regarding Keyser above.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
August 12, 2021